IN THE COURT OF APPEALS OF IOWA

                                 No. 19-0917
                              Filed July 1, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RONALD LEROY SNIPES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Steven P. Van Marel,

District Associate Judge.



      Ronald Snipes appeals his sentence for driving while barred. AFFIRMED.




      Shawn Smith of The Smith Law Firm, PC, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Doyle and Schumacher, JJ.
                                            2


BOWER, Chief Judge.

          Ronald Snipes appeals, asserting the district court abused its discretion in

imposing sentence. Snipes complains the court “relied solely on the

recommendation of the parties” and did not “articulate[] reasons supporting a

probationary sentence as opposed to the minimum allowable sentence under the

law.” Upon our review, we find the district court’s sentencing decision was based

on reasonable considerations. Because the court did not abuse its discretion, we

affirm.

   I. Background Facts and Proceedings

          In March 2019, pursuant to a plea agreement, Snipes pled guilty to driving

while barred, in violation of Iowa Code sections 321.560 and 321.561 (2018). The

written plea agreement states: “In return for my plea of guilty, the State will

recommend a [two]-year indeterminate term of incarceration, entirely suspended;

$625 fine, plus the criminal surcharge, court costs, and attorney fees; and up to

[two] years on probation with the department of correctional services.”

          In April 2019, Snipes appeared for sentencing.          The parties jointly

recommended a suspended two-year prison sentence and that Snipes be placed

on probation for a term not to exceed two years. The district court sentenced

Snipes in accord with the joint recommendation and ordered Snipes to pay all

applicable minimum fines and court costs.

          The district court explained to Snipes:

          [T]he purpose of sentencing you here today of course is to do two
          things; it’s meant to rehabilitate you and to protect our community
          from further offenses from you . . . I will accept a suspend[ed] term
          here, put you on probation, and give you an opportunity to prove to
                                          3


       the community that you can and will do a better job with your decision
       making.

       Snipes appeals.

   II. Analysis

       When a sentence is within the statutory limits, we review a district court’s

sentencing decision for an abuse of discretion. State v. Seats, 865 N.W.2d 545,

552 (Iowa 2015). “Thus, our task on appeal is not to second guess the decision

made by the district court, but to determine if it was unreasonable or based on

untenable grounds.” Id. at 553 (citation omitted).

       Snipes claims the district court “failed to consider or articulate specific

factors . . . that would warrant the sentence imposed.” The record belies the claim.

       A sentencing court is to weigh the nature of the offense and attending

circumstances, and the defendant’s age, character, propensity, and chances of

reform. State v. Formaro, 638 N.W.2d 720, 725 (Iowa 2002); see also Iowa Code

§ 901.5. Here, the district court did not specifically refer to each of these factors,

but a court is not “required to specifically acknowledge each claim of mitigation.”

See State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995) (“[T]he failure to

acknowledge a particular sentencing circumstance does not necessarily mean it

was not considered.”).

       The court has the discretion to determine which sentence or combination

thereof “will provide maximum opportunity for the rehabilitation of the defendant,

and for the protection of the community from further offenses by the defendant and

others.” Iowa Code § 901.5. The court emphasized its sentencing decision was

tailored to provide Snipes with an opportunity for rehabilitation while protecting the
                                     4


community. The district court’s decision was based on reasonable and valid

considerations, and we find no abuse of discretion. See Seats, 865 N.W.2d at

553.

       AFFIRMED.